COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 GABRIEL GOMEZ,                                                  No. 08-10-00277-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               409th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20090D04890)
                                                 §

                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Concluding that there is no appealable order, we dismiss the appeal for want of

jurisdiction.

        On September 17, 2010, the district clerk provided this Court with a copy of the notice of

appeal and a docketing certificate. On that same day, the clerk of this Court notified the parties by

letter of the Court’s intent to dismiss the appeal for want of jurisdiction because there does not

appear to be an appealable order. The clerk informed the parties that the appeal would be dismissed

without further notice unless any party could show grounds for continuing the appeal within ten days.

To this date, no one has responded to the clerk’s letter.

        According to the docketing certificate, the case against Appellant was dismissed. This Court

generally does not have jurisdiction over appeals from interlocutory orders in criminal cases. Petty

v. State, 800 S.W.2d 582, 583 (Tex.App.--Tyler 1990, no pet.). The dismissal of an indictment is

not an appealable order. Id.; Jeanmarie v. State, No. 08-06-00192-CR, 2006 WL 2570852, at *1

(Tex.App.--El Paso Sept. 7, 2006, no pet.)(not designated for publication). We therefore dismiss this
appeal for want of jurisdiction.


November 30, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)